Citation Nr: 0724616	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left knee condition, inclusive of arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 decision of the RO in Columbia, South 
Carolina.

The Board is remanding the case to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  VA will notify the appellant if further action 
is required.


REMAND

In December 1996, the Board denied the veteran's claim for 
service connection for a left knee condition - inclusive of 
arthritis.  In denying the claim, the Board acknowledged that 
he had injured this knee in June 1957, while in the military, 
and that he had a left knee disability as of the time of that 
1996 decision.  But the Board determined there was no 
evidence of continuity of symptomatology after that injury in 
service, including when subsequently examined in 1959 
just prior to his discharge, suggesting that injury caused 
chronic (i.e., permanent) residual disability, and there also 
was no medical nexus opinion otherwise causally relating the 
current left knee disability to that injury in service or any 
other incident.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



The Board sent the veteran a letter notifying him of that 
decision denying his claim, and he did not appeal, so that 
decision is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1100 (2006).  He may, however, reopen 
this claim by submitting new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

During the pendency of this appeal to reopen the claim, the 
U. S. Court of Appeals for Veterans Claims (Court) issued 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, 
with regard to a petition to reopen a finally decided claim, 
that the VCAA requires VA to provide the veteran with notice 
of the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial (i.e., material 
evidence).  Id. at 10.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Here, the RO sent the veteran a VCAA notice letter in 
November 2003 and informed him that he needed to submit new 
and material evidence to reopen his claim for service 
connection.  That letter, however, was not compliant with the 
requirements set forth in Kent, and the resulting deficiency 
in the notice provided to the veteran must be corrected on 
remand.

First, the definition of new and material evidence cited in 
the November 2003 letter was inaccurate.  The letter defined 
new and material evidence as evidence that "must raise a 
reasonable possibility, that when considered with all the 
evidence of record (both new and old), that the outcome 
(conclusion) would change."  (Italics added).  But there is 
no requirement that the evidence in question 
"change the outcome" of the prior adjudication to be 
considered new and material.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  Rather, in Hodge the Federal 
Circuit Court noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince VA (the RO or the Board) to grant the 
claim.

Under the revised version of 38 C.F.R. § 3.156(a), applicable 
to claims, as here, filed on or after August 29, 2001 (the 
veteran filed his current petition to reopen the claim in 
October 2003), "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  

Second, the November 2003 letter did not notify the veteran 
of the specific evidence necessary to substantiate the 
element or elements that were found insufficient in the 
previous denial of his claim, as required by Kent.  This 
evidence includes, but is not necessarily limited to, a 
medical nexus opinion at least suggesting his current 
left knee condition is related to his military service - 
and, in particular, to the his injury to this knee in June 
1957, or evidence otherwise showing his left knee injury in 
service resulted in chronic residual disability, such as by 
showing continuity of symptomatology since service with a 
medical opinion linking that ongoing symptomatology to the 
current disability.  See 38 C.F.R. § 3.303(b).

Also during the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  According to the Dingess holding, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim - including not only the downstream 
degree of disability element, but also the effective date of 
the disability.  The veteran has not yet received notice of 
the downstream disability rating and effective date elements 
of his claim in accordance with the holding in Dingess, so he 
should also be provided notice of these elements.  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  To comply with Kent, send the 
veteran another VCAA letter, this time 
specifically identifying the type of 
evidence necessary to substantiate the 
elements of his claim for service 
connection that were found to be 
insufficient in the previous denial - 
most recently by the Board in December 
1996.  That is to say, he must be 
notified that the reason his claim for 
service connection was previously denied 
was because there was no evidence that 
his left knee injury during service in 
1957 resulted in chronic residual 
disability (as would be suggested by 
evidence of continuity of symptomatology 
following service), and no medical nexus 
opinion otherwise linking his then 
current left knee disability to his 
military service - and to that specific 
injury in particular.  So in order to 
reopen this claim, this type of 
additional evidence is needed.  

The additional VCAA letter also must 
contain an explanation of the type of 
information or evidence needed to 
establish a downstream disability rating 
and effective date, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Then readjudicate this claim in 
light of any additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



